     Case 19-50680      Doc 106      Filed 10/09/20     Entered 10/09/20 12:50:44         Page 1 of 3




                                UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF CONNECTICUT
                                      BRIDGEPORT DIVISION


       IN RE:                                            : CHAPTER 13
       DANIEL THOMAS GUILFOILE                           : CASE NO. 19-50680-JAM
                                                         :
               Debtor                                    : October 9, 2020

                                    OBJECTION TO CONFIRMATION

              Roberta Napolitano, Chapter 13 Standing Trustee, (“Trustee”) objects to the confirmation
      of the Chapter 13 Plan (ECF No. 103, “Plan”) of the above-captioned Debtor (“Debtor”) for the
      following reason(s):

      1. The Plan does not conform to the claims filed. The Plan makes no provision for a mortgage
      arrearage asserted to be $523,487.75. See POC 7. The Trustee notes that the case was dismissed
      for filing deficiencies on June 5, 2019, well prior to the claims bar date of July 26, 2019, and was
      opened August 16, 2019 after the bar date ran. The Trustee has received a copy of a mortgage
      modification agreement setting out a three month trial period beginning August 1, 2020, however
      the Trustee has not received any evidence of any payments made pursuant to the proposed trial
      period. The payments to be made during the trial period are $6,790.08 monthly.


      2. The Plan is not feasible under Section 1325(a)(6) of the Bankruptcy Code. The Debtor’s excess
      income over expenses, according to Schedules I and J, is $2,094.95. A plan curing the mortgage
      arrearage, would require a monthly payment of at least $9,039.50 over a period of 60 months. The
      Plan is not funded to pay such a proof of claim. The Plan is not in a form that can be administered
      by the Trustee or the court.

3. The Plan Term of 24 months is shorter than the minimum term provided for in the Bankruptcy
   Code.

4.    The Plan does not provide for an appropriate order of payments in section 2.6.        The order of
      payments should recite classes of claims and not individual creditors.

5. In the event it is appropriate to confirm a plan that does not pay the mortgage arrearage the Plan is
   funded to pay a not less than 100% dividend to unsecured creditors however the plan proposes to
   make a 5% payment to unsecured creditors.

6. The Debtor is one month in arrears on payments to the Trustee. The amount of the arrearage is
   $400.00, representing one monthly payment. The Debtor failed to make a payment in August of
   2020.
Case 19-50680    Doc 106     Filed 10/09/20    Entered 10/09/20 12:50:44      Page 2 of 3




   Wherefore, the Trustee requests that Confirmation of the Plan be denied.

                                           /s/Patrick Crook
                                           Roberta Napolitano
                                           Chapter 13 Standing Trustee
                                           By Patrick Crook ct07670
                                           Staff Attorney
                                           10 Columbus Blvd., 6th Floor
                                           Hartford, Connecticut 06106
                                           Tel: 860-278-9410, ext. 110
                                           Fax: 860-527-6185
                                           Email: pcrook@ch13rn.com
Case 19-50680       Doc 106   Filed 10/09/20    Entered 10/09/20 12:50:44       Page 3 of 3




                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                   Bridgeport Division

  IN RE:                                         : CHAPTER 13
  DANIEL THOMAS GUILFOILE                        : CASE NO. 19-50680-JAM
                                                 :
          Debtor.                                : October 9, 2020

                                 CERTIFICATE OF SERVICE

  In accordance with the applicable provisions of the Federal Rules of Bankruptcy Procedure,
  2002 and 7004, the undersigned certifies that on the date set forth above, the following
  documents were served on the U.S. Trustee and all appearing parties via the court’s electronic
  filing system, or by first class mail on the parties listed in section 2 below:

    1. Documents Served: Objection to Confirmation

    2. Parties Served Via First Class Mail:
       Debtor(s):
       DANIEL THOMAS GUILFOILE
       60 ROWLAND ROAD
       FAIRFIELD, CT 06824

    3. Parties Served Electronically Include:
       Debtor’s Attorney: PRO SE
       Email:

        Office of the United States Trustee:
        Kim McCabe, Assistant United States Trustee
        ustpregion02.nh.ecf@usdoj.gov


                                            /s/ Patrick Crook
                                            Patrick Crook Staff Atty.
